Exhibit 10.3
 
THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF ARE SUBJECT TO
THE TERMS AND CONDITIONS OF CERTAIN AGREEMENTS BY AND BETWEEN NETWORK CN INC.
AND WEI AN DEVELOPMENTS LIMITED AND HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933. THEY MAY NOT BE SOLD, OFFERED FOR SALE. PLEDGED.
HYPOTHECATED. OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH
ACT.


CONVERTIBLE PROMISSORY NOTE
OF
NETWORK CN INC.


Note No.___
 

$5,000,000 
 Made as of November 12, 2007

 
           For value received, Network CN Inc., a Delaware corporation (the
“Company”), with principal offices at 21/F, Chinachem Century Tower, 178
Gloucester Road, Wanchai, Hong Kong, hereby promises to pay to Wei An
Developments Limited (“Holder”), or its registered assigns, the principal sum of
Five Million Dollars (the “Principal Amount”), or such lesser amount as shall
then equal the outstanding principal amount hereunder, together with simple
interest on the unpaid principal balance at a rate equal to twelve percent (12%)
per annum, computed on the basis of the actual number of days elapsed and a year
of 365 days from the date of this Note until the Principal Amount and all
interest accrued thereon are paid (or converted, as provided in Section 2
hereof). The unpaid Principal Amount, together with any then unpaid accrued
interest and other payment obligations of the Company hereunder, shall be due
and payable upon the Payment Date (as defined in Section 1.6 hereof), at the
principal offices of the Company or by mail to the address of the registered
holder of this Note in lawful money of the United States, unless this Note shall
have been previously converted pursuant to Section 2 hereof.  Company may prepay
all or any portion of the amounts due under this note at any time without
penalty or premium.


           This Note is issued pursuant to that certain Note and Warrant
Purchase Agreement dated as of the date hereof (the “Purchase Agreement”), by
and among the Company, the original holder of this Note, and is subject to the
provisions thereof. Any term used herein, but not defined herein, shall have the
meaning ascribed to it in the Purchase Agreement.

 


--------------------------------------------------------------------------------



           The following is a statement of the rights of Holder and the
conditions to which this Note is subject, and to which Holder hereof, by the
acceptance of this Note, agrees:


           1.           DEFINITIONS. The following definitions shall apply for
all purposes of this Note


           1.1           “Company” means the “Company” as defined above and
includes any corporation which shall succeed to or assume the obligations of the
Company under this Note.


           1.2           “Conversion Price” means $2.40 per share. The
Conversion Price is subject to adjustment as provided herein.


           1.3           “Conversion Stock” means the Company’s common stock,
$0.001 par value per share. The number and character of shares of Conversion
Stock are subject to adjustment as provided herein and the term “Conversion
Stock” shall include stock and other securities and property at any time
receivable or issuable upon conversion of this Note in accordance with its
terms.
 
           1.4          “Holder” means any person who shall at the time be the
registered holder of this Note.
 
           1.5             “Note” means this Convertible Promissory Note,
 
           1.6           “Payment Date” means the earlier to occur of: (i) the
tenth (10th) day after delivery of written demand to the Company for payment by
or on behalf of the holder of the Note provided such demand is made after six
months from the date of this Note; or (ii) one year from the date this Note
unless prepaid as otherwise permitted herein.
 
           1.7           “Maturity Date” the Note will have an initial maturity
of 6 months from the date of signing of the Purchase Agreement (the “Initial
Maturity Date”) extendable for an additional six (6) months at the option of the
Company (the “Extended Maturity Date”)
 
           1.8           “Interest rate and Step-up rate” the interest rate
during the period before the Initial Maturity Date is set at 12% per annum. If
the note is extended after the Initial Maturity Date, the interest rate will
step-up to 14% until the Extended Maturity Date.
 
           2.          CONVERSION.


           2.1        Conversion. If the Note is not paid on or before November
11, 2008, the Holder has the right, at the Holder’s option, prior to the
repayment of the outstanding balance under the Note by the Company, to convert
such outstanding balance of this Note, into Conversion Stock at the Conversion
Price. Conversion under this Section 2.1 shall occur only upon surrender of this
Note for conversion at the principal offices of the Company, accompanied by
written notice of election to convert and execution and delivery of such stock
purchase agreement and related documents as are generally entered into by
investors in the Company.


--------------------------------------------------------------------------------


 
           2.2           Termination of Rights.  All rights with respect to this
Note and the Pledge Agreement shall terminate upon (i) the full payment of the
Principal Amount and the accrued interest thereon on or before the Payment Date
or (ii) the issuance of shares of the Conversion Stock upon conversion of this
Note, whether or not this Note has been surrendered. Notwithstanding the
foregoing, Holder agrees to surrender this Note to the Company for cancellation
as soon as is possible following conversion of this Note. The Holder shall not
be entitled to receive the stock certificate representing the shares of common
stock to be issued upon conversion of this Note until the original of this Note
(or if the Note has been lost, an indemnity acceptable to the Company) is
surrendered to the Company and the agreements referenced in Section 2 and 3 have
been executed and delivered to the Company.
   
         3.         ISSUANCE OF CONVERSION STOCK.As soon as practicable after
conversion of this Note, the Company at its expense will cause to be issued in
the name of and delivered to the Holder, a certificate or certificates for the
number of shares of Conversion Stock to which the Holder shall be entitled upon
such conversion (bearing such legends as may be required by applicable state and
federal securities laws in the opinion of legal counsel of the Company, by the
Company’s Certificate of Incorporation or Bylaws, or by any agreement between
the Company and the Holder), together with any other securities and property to
which the Holder is entitled upon such conversion under the terms of this Note.
The Holder shall also enter into any shareholders and other agreements as are
entered into by other holders of the same class of the Company’s stock so as to
provide the Holder with comparable rights and obligations with respect to such
stock. Such conversion shall be deemed to have been made immediately prior to
the close of business on the date that this Note shall have been surrendered for
conversion, accompanied by written notice of election to convert. No fractional
shares will be issued upon conversion of this Note. If upon any conversion of
this Note, a fraction of a share would otherwise result, then in lieu of such
fractional share the Company will round up the number shares issuable upon
conversion to the nearest whole number, calculated on the basis of the
applicable Conversion Price.
 
           4.             ADJUSTMENT PROVISIONS. The number and character of
shares of Conversion Stock issuable upon conversion of this Note (or any shares
of stock or other securities or property at the time receivable or issuable upon
conversion of this Note) and the Conversion price therefore, are subject to
adjustment upon occurrence of the following events between the date this Note is
issued and the date it is converted:
 
           4.1           Adjustment for Stock Splits, Stock Dividends,
Recapitalizations, etc.If the conversion is made under Section 2.1 above, the
Conversion Price of this Note and the number of shares of Conversion Stock
issuable upon conversion of this Note (or any shares of stock or other
securities at the time issuable upon conversion of this Note) shall each be
proportionally adjusted to reflect any stock dividend, stock split, reverse
stock split, reclassification, recapitalization or other similar event affecting
the number of outstanding shares of Conversion Stock (or such other stock or
securities) unless the conversion ratio in such Conversion Stock already
reflects such event.


--------------------------------------------------------------------------------


 
           4.2           Adjustment for Other Dividends and Distributions.  In
case the Company shall make or issue, or shall fix a record date for the
determination of eligible holders entitled to receive, a dividend or other
distribution payable with respect to the capital stock that is payable in (a)
securities of the Company (other than issuances with respect to which adjustment
is made under Section 4.1), or (b) assets (other than cash dividends paid or
payable solely out of retained earnings), then, and in each such case, the
Holder, upon conversion of this Note at any time after the consummation,
effective date or record date of such event, shall receive, in addition to the
shares of Conversion Stock issuable upon such exercise prior to such date, the
securities or such other assets of the Company to which the Holder would have
been entitled upon such date if the Holder had converted this Note immediately
prior thereto (all subject to further adjustment as provided in this Note).
 
           4.3           Conversion of Stock. In case all the authorized
Conversion Stock of the Company is convened, pursuant to the Company’s
Certificate of Incorporation, into Common Stock or other securities or property
or the Conversion Stock otherwise ceases to exist, then, in such case, the
Holder, upon conversion of this Note at any time after the date on which the
Conversion Stock is so converted or ceases to exist (the “Termination Date”),
shall receive, in lieu of the number of shares of Conversion Stock that would
have been issuable upon such exercise immediately prior to the Termination Date
(the “Former Number of Shares of Conversion Stock”), the stock and other
securities and property which the Holder would have been entitled to receive
upon the Termination Date if the Holder had converted this Note with respect to
the Former Number of Shares of Conversion Stock immediately prior to the
Termination Date (all subject to further adjustment as provided in this Note).
 
           4.4           Notice of Adjustments. The Company shall promptly give
written notice of each adjustment or readjustment of the Conversion Price or the
number of shares of Conversion Stock or other securities issuable upon
conversion of this Note. The notice shall describe the adjustment or
readjustment and show in reasonable detail the facts on which the adjustment or
readjustment is based.
 
           4.5           No Change Necessary. The form of this Note need not be
changed because of any adjustment in the Conversion Price or in the number of
shares of Conversion Stock issuable upon its conversion.
 
           4.6           Reservation of Stock. If at any time the number of
shares of Conversion Stock or other securities issuable upon conversion of this
Note shall not be sufficient to effect the conversion of this Note, the Company
will take such corporate action as may, in the opinion of its counsel, be
necessary to increase its authorized but unissued shares of Conversion Stock or
other securities issuable upon conversion of this Note as shall be sufficient
for such purpose.


--------------------------------------------------------------------------------


 
           5.           NO RIGHTS OR LIABILITIES AS SHAREHOLDER. This Note does
not by itself entitle the Holder to any voting rights or other rights as a
shareholder of the Company. In the absence of conversion of this Note, no
provisions of this Note, and no enumeration herein of the rights or privileges
of the Holder, shall cause the Holder to be a shareholder of the Company for any
purpose
 
           6.           NO IMPAIRMENT. The Company will not, by amendment of its
Certificate of Incorporation or Bylaws, or through reorganization,
consolidation, merger, dissolution, issue or sale of securities, sale of assets
or any other voluntary action, willfully avoid or seek to avoid the observance
or performance of any of the terms of this Note, but will at all times in good
faith assist in the carrying out of all such terms and in the taking of an such
action as may be necessary or appropriate in order to protect the rights of the
Holder under this Note against wrongful impairment. Without limiting the
generality of the foregoing, the Company will take all such action as may be
necessary or appropriate in order that the Company may duly and validly issue
fully paid and nonassessable shares of Conversion Stock upon the conversion of
this Note.
 
           7.           NOTES ARE PARI PASSU. The Notes shall rank equally
without preference or priority of any kind over one another, and all payments on
account of principal and interest with respect to any of the Notes shall be
applied ratably and proportionately on all outstanding Notes on the basis of the
original principal amount of outstanding Notes.
 
           8.           WAIVERS. The Company and all endorsers of this Note
hereby waive notice, presentment, protest and notice of dishonor.
 
           9.           ATTORNEYS’ FEES. In the event any party is required to
engage the services of any attorneys for the purpose of enforcing this Note, or
any provision thereof, the prevailing party shall be entitled to recover its
reasonable expenses and costs in enforcing this Note, including attorneys’ fees.


           10.         COMMITMENT FEE. 2% of the Notional Amount payable to the
Investor and to be deduct from the principle sum at the time the amount is made
to the Company. If the Note is being extended after Initial Maturity Date by the
Company, an additional 2% commitment fee is payable to the Investor.


           11.        TRANSFER Neither this Note nor any rights hereunder may be
assigned, conveyed or transferred, in whole or in part, without the Company’s
prior written consent, which the Company may withhold in its sole discretion;
provided, however, that this Note may be assigned, conveyed or transferred
without the prior written consent of the Company to any person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with the Holder; provided, further, that such transferee
executes an acknowledgement that such transferee is subject to all the terms and
conditions of this Note and satisfies the Company as to compliance with State
and federal securities law. The rights and obligations of the Company and the
Holder under this Note and the Purchase Agreement shall be binding upon and
benefit their respective permitted successors, assigns, heirs, administrators
and transferees.


--------------------------------------------------------------------------------


 
           12.        OVERNING LAW. This Note shall be governed by and construed
under the internal laws of the State of California as applied to agreements
among California residents entered into and to be performed entirely within
California, without reference to principles of conflict of laws or choice of
laws.


           13.        HEADINGS. The headings and captions used in this Note are
used only for convenience and are not to be considered in construing or
interpreting this Note. All references in this Note to sections and exhibits
shall, unless otherwise provided, refer to sections hereof and exhibits attached
hereto, all of which exhibits are incorporated herein by this reference.


           14.        NOTICES. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given (i) at the time of personal delivery, if delivery is in
person; (ii) one (1) business day after deposit with an express overnight
courier for United States deliveries, or two (2) business days after such
deposit for deliveries outside of the United States, with proof of delivery from
the courier requested; (iii) three (3) business days after deposit in the United
States mail by certified mail (return receipt requested) for United States
deliveries when addressed to the Investor, at 9/F, Central Building, 3 Pedder
Street, Central, Hong Kong, or, in the case of the Company, at 21/F, Chinachem
Century Tower, 178 Gloucester Road, Wanchai, Hong Kong, or at such other address
as any party or the Company may designate by giving ten (10) days’ advance
written notice to all other parties.


           15.        AMENDMENTS AND WAIVERS. This Note and all other Notes
issued under the Purchase Agreement may be amended and the provisions may be
waived by the Holders and the Company as provided in Section 6 of the Purchase
Agreement.


           16.        SEVERABILITY. If one or more provisions of this Note are
held to be unenforceable under applicable law, such provision(s) shall be
excluded from this Note and the balance of the Note shall be interpreted as if
such provision(s) were so excluded and shall be enforceable in accordance with
its terms.


           17.        PURCHASE AGREEMENT . This Note incorporates by reference
all the terms of the Purchase Agreement.




[remainder of page intentionally left blank]


--------------------------------------------------------------------------------



IN WITNESS WHERE OF, the Company has caused this Note to be signed in its name
as of the date first above written.
 

  THE COMPANY           NETWORK CN INC.                          
By:
 /s/ Godfrey Hui       Godfrey Hui       Chief Executive Officer          

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------
